Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 6, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  130746 & (22)                                                                                               Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  LESLIE ANN LONDON TRUST,                                                                                            Justices
            Plaintiff-Appellee,
                                                           SC: 130746
  V                                                        CoA: 264908
                                                           Oakland CC: 05-8234-AV
  EDWARD JARZEMBOWSKI and
  CHRISTINE JARZEMBOWSKI,
             Defendants-Appellants.
  ________________________________


                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered, and
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 6, 2006                       _________________________________________
                                                                               Clerk